Citation Nr: 0432132	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  04-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  

3.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The veteran had recognized active service from January 1942 
to January 1943 and from June 1945 to June 1946.  He was a 
prisoner of war (POW) of the Japanese Imperial Government 
from May 1942 to January 1943.  He died in May 1999, and the 
appellant is his surviving spouse.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 decision by the Manila Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for the cause of the veteran's death, and denied entitlement 
to accrued benefits.  Also on appeal is a September 2003 RO 
determination which denied entitlement to nonservice-
connected pension benefits.  In November 2004, the Board 
granted the appellant's motion to advance her appeal on the 
Board's docket.  


FINDINGS OF FACT

1.  The veteran's only recognized active service was as a 
member of the Commonwealth Army of the Philippines from 
January to May 1942, and of the Regular Philippine Army from 
June 1945 to June 1946; he was a POW from May 1942 to January 
1943.  

2.  The veteran died in May 1999 at the age of 79; the 
immediate cause of death listed on the certificate of death 
was cardiopulmonary arrest; metastatic bone cancer (primary 
cause unknown) was listed as an antecedent cause of death, 
chronic renal failure secondary to obstructive uropathy 
(probably prostatic enlargement) was listed as an underlying 
cause of death, and lower respiratory tract infection and 
pneumonia were listed as other significant conditions 
contributing to death.  

3.  During his lifetime the veteran had not established 
service-connection for any disability.  

4.  Cardiopulmonary conditions, metastatic bone cancer, renal 
or prostate disorders, and respiratory tract infection and/or 
pneumonia were not manifested in service; a cardiovascular-
renal disease was not manifested in the first postservice 
year; and the listed death-causing conditions are not shown 
to have been related to service. 

5.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; he did not have a 
claim pending with VA when he died.

6.  The veteran's recognized military service is not 
qualifying service for VA nonservice-connected death pension 
benefits.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2004).  

2.  The requirements for establishing entitlement to accrued 
benefits are not met.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).

3.  The service requirements for establishing basic 
eligibility for VA nonservice-connected death pension 
benefits are not met.  38 U.S.C.A. §§ 107, 1541 (West 2002); 
38 C.F.R. § 3.40 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue; the claims have been 
considered on the merits.  The appellant was provided VCAA 
notice in June 2002 (prior to the decision appealed) 
correspondence from the RO, in a September 2003 statement of 
the case (SOC), and in additional correspondence from the RO 
in September 2003.  She was notified (in the November 2002 
decision, in the correspondence from the RO, and in the SOC) 
of everything required, and has had ample opportunity to 
respond.  The case was reviewed de novo subsequent to the 
notice.  

Regarding content of notice, the November 2002 decision and 
the SOC informed the appellant of what the evidence showed.  
She was advised by the June 2002 and September 2003 
correspondence, and in the September 2003 SOC, that VA would 
make reasonable efforts to help her get pertinent evidence, 
but that she was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The correspondence and the SOC advised her of what the 
evidence must show to establish service connection for the 
cause of the veteran's death, to establish entitlement to 
accrued benefits and nonservice-connected pension benefits, 
and what information or evidence VA needed from her.  While 
she was not advised verbatim to submit everything she had 
pertaining to her claims, the RO asked her to "[t]ell [VA] 
about any additional evidence or information that you want us 
to try and get for you," and she was advised to submit, or 
provide releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising her to submit 
everything pertinent.  

A DRO reviewed the claim de novo (see September 2003 SOC).  
VA has obtained all identified records it could obtain.  
Development is complete to the extent possible; VA's duties 
to notify and assist are met.  Hence, the Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the appellant for the Board to do so.  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Background

The only service department records containing information 
pertinent to the veteran's health during service are two 
Philippine Army personnel affidavits, one dated in October 
1945 and the other in July 1947; two medical examination 
reports:  the earlier dated in October 1945 and the other in 
June 1946; and two service clinical records.  In the October 
1945 affidavit, "malaria" (in April 1942) is entered in the 
area where the veteran was asked to list all wounds and 
illness he incurred in service.  In the July 1947 
(postservice) affidavit, "none" is entered in the area 
where he was asked to list wounds and illness incurred in 
service.  The medical examination reports dated in October 
1945 and June 1946 show that all the veteran's bodily 
systems, including cardiovascular and respiratory, were 
normal.  A clinical record dated in November 1945 shows that 
the veteran was treated for an abscess, and an August 1947 
clinical record shows diagnosis and treatment of ileocolitis.  

A certificate of death indicates that the veteran was 79 
years old when he died on May [redacted] 1999.  The death 
certificate lists cardiopulmonary arrest as the immediate 
cause of death; metastatic bone cancer (primary cause 
unknown) is listed as an antecedent cause of death; chronic 
renal failure secondary to obstructive uropathy (probably 
prostatic enlargement) is listed as an underlying cause of 
death, and lower respiratory tract infection and pneumonia 
are listed as other significant conditions contributing to 
death.  The record shows that the veteran did not file a 
claim for, or establish, service-connection for any 
disability during his lifetime.  

The RO received the appellant's claim of service connection 
for the cause of the veteran's death in April 2001.  In 
support of her claim, she submitted records from a private 
medical facility showing treatment the veteran received 
during a hospital confinement from March 31 to April 15, 
1999.  He was admitted due to difficulty breathing and a 
productive cough; chronic bronchitis was diagnosed.  X-rays 
of the veteran's ribs during the hospitalization suggested 
metastatic bone disease, for which a traumatic etiology could 
not be excluded.  The veteran was again hospitalized at the 
same private medical facility from April 22 to May [redacted] 1999.  
The records of that admission show that his chief complaint 
was "change in sensorium."  The veteran had a productive 
cough that developed approximately nine months prior to 
admission.  The veteran's daughter reported that his behavior 
became more violent one day prior to the admission, and he 
that had started doing "unnecessary things."  A sonogram of 
his kidneys revealed bilateral renal disease; chest x-rays 
revealed bilateral apical pleural thickening, cardiomegaly 
with pulmonary congestion, and an atheromatous aorta.  
Diagnoses included metastatic bone cancer, rule out, and 
chronic bronchitis.  

Terminal hospital records show that on May [redacted] 1999, the 
veteran was admitted to a private medical facility with chief 
complaints of fever and cough.  The condition began five days 
earlier when a fever manifested, along with a cough 
productive of blood-streaked phlegm.  The veteran also 
experienced dyspnea and shortness of breath.  Chest X-rays 
showed a suspicious ill-defined density on the right upper 
lobe, and linear densities in the left lower lung field that 
"may relate to subsegmental atelectasis and/or pulmonary 
scarring."  A brief medical history in the terminal records 
shows that the veteran had acute appendicitis diagnosed in 
1960, acute bronchitis diagnosed in 1997, bronchial asthma 
diagnosed in 1998, and metastatic bone disease (primary cause 
unknown) diagnosed in 1999.  Other clinical findings indicate 
that he was in cardiopulmonary distress.  The diagnoses on 
terminal admission were lower respiratory tract infection and 
pneumonia.  

Legal Criteria and Analysis

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  A disability which caused 
the veteran's death is service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
for certain chronic diseases (including cardiovascular-renal 
disease) will be presumed if such disease becomes manifest to 
a compensable degree within one year after active service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  A service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

The veteran did not establish service connection for any 
disability during his lifetime.  When he died, he did not 
have a pending claim with VA.  The immediate cause of death 
was cardiopulmonary arrest; metastatic bone cancer (primary 
cause unknown) was an antecedent cause of death; chronic 
renal failure secondary to obstructive uropathy (probably 
prostatic enlargement) was an underlying cause of death; and 
lower respiratory tract infection and pneumonia were other 
significant conditions contributing to death.  

The record is devoid of any examination report or clinical 
record showing that the veteran had a cardiopulmonary 
condition, bone cancer, a renal or prostate disorder, or a 
respiratory tract infection or pneumonia in service or during 
any postservice presumptive period.  There are two Philippine 
Army processing affidavits of record, an October 1945 
affidavit wherein the veteran reported that he had malaria in 
service, and an affidavit dated approximately one year after 
his service wherein he stated that he incurred no wounds or 
illnesses during service.  Regardless, there is no competent 
evidence that malaria was a factor in causing, or 
contributing to cause, the veteran's death.  The opinions and 
observations of the appellant in this matter are not 
competent evidence.  As a layperson, she has no special 
expertise to establish medical diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Essentially, there are no postservice medical records 
whatsoever that provide any basis for establishing a causal 
link between the cause of the veteran's death and his 
military service.  No physician has indicated that the 
diseases which caused his death were related to service.  In 
the absence of any competent evidence linking the veteran's 
death to disability that was incurred or aggravated in 
service, service connection for the cause of his death is not 
warranted.  The preponderance of the evidence is against the 
claim, and it must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107.  

Accrued Benefits Eligibility

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(a).  

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim).  There is no basis for an accrued 
benefits claim unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).

Here, the veteran died in May 1999, and the appellant's 
accrued benefits claim was received in April 2001.  There is 
no evidence indicating she submitted a claim within one year 
of the veteran's death, nor does she assert that any such 
claim was filed.  Furthermore, the veteran did not have a 
pending claim with VA when he died.  Therefore, the threshold 
legal criteria for establishing entitlement to accrued 
benefits are not met, and the appeal must be denied because 
of the absence of legal merit.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(c); see Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Nonservice-connected death pension eligibility

Nonservice-connected death pension benefits shall be paid to 
a surviving spouse of a veteran of a period of war who meets 
service requirements.  38 U.S.C.A. §  1541.  Service in the 
Commonwealth Army of the Philippines, and in the Regular 
Philippine Army, is qualifying service for VA compensation, 
dependency and indemnity compensation (DIC), and burial 
benefits (and certain contracts for Life Insurance, as well 
as benefits under the Missing Persons Act); pension and death 
pension benefits are not included.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40 (c)(d).  

Service department records establish that the veteran's only 
recognized active service was with the Army of the 
Philippines from January to May 1942, and of the Regular 
Philippine Army from June 1945 to June 1946, and he was a POW 
from May 1942 to January 1943.  Service department findings 
as service with the Armed Forces of the United States of 
America are binding upon VA for purposes of establishing 
entitlement to benefits.  See Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  The veteran served with the U.S. Armed 
Forces through his active service in the Commonwealth Army of 
the Philippines and in the Regular Philippine Army.  However, 
governing law restricts the types of entitlements flowing 
from such service.  Although a veteran with such service is 
eligible to receive compensation for a service-connected 
disability and his spouse is eligible to receive compensation 
for a service connected death, they are not eligible to 
receive pension or nonservice connected death pension.  As 
the appellant appears to not realize the basis for the denial 
of her claim, she is advised that to prevail in this claim 
she would have to show service by the veteran other than that 
certified (recognized service in the Commonwealth Army of the 
Philippines and in the Regular Philippine Army) that is 
qualifying for VA pension benefits.  

The law is dispositive in this matter.  As the veteran did 
not have the type of qualifying service required to confer 
eligibility for death pension benefits, the claim must be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis, supra.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to accrued benefits is denied.  

Basic eligibility for VA nonservice-connected death pension 
benefits is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



